Title: To Alexander Hamilton from Edmund Randolph, [17 April 1794]
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia, April 17, 1794]

The Secretary of State has the honor of informing the Secretary of the Treasury, that the President of the United States grants a passport to the Spanish Vessel, to which the inclosed papers relate, she being Parlamentario; and that the Spanish Commissioners are informed, that upon application to the Secretary of the Treasury, they will receive the Passport.

April 17th. 1794.

